Citation Nr: 1701546	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  14-19 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Propriety of the reduction from a 20 percent to a 10 percent disability rating for right knee, status post ganglion cyst excision with patellar tendon contracture, effective September 17, 2012.

2.  Entitlement to an increased rating for status post left inguinal herniorrhaphy, including scars rated as 10 percent disabling (with ganglion cyst scar).

3.  Entitlement to a combined disability rating in excess of 50 percent for service-connected disabilities.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran testified before one of the undersigned Veterans Law Judges (VLJ) during a Board videoconference hearing, which addressed the issues of an increased rating for status post left inguinal herniorrhaphy and entitlement to a combined rating in excess of 50 percent.

In October 2015, the Veteran testified before a different undersigned VLJ during a video conference hearing with respect to the same two issues, in addition to an issue that had since been appealed.  The additional issue (entitlement to service connection for diabetes) will be addressed in a separate Board decision.

In a September 2016 letter, the Board informed the Veteran that he had a right to a hearing before a third VLJ in deciding this appeal and that if he did not respond within 30 days from the date of the letter, the Board will assume he does not want a third hearing.  The Veteran did not respond to the September 2016 letter within 30 days, and the Board will proceed accordingly.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Board finds that there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. §§ 20.700(a), 20.707 (2016).

The Board notes that, at the October 2015 Board hearing, the Veteran referenced a clothing allowance claim.  See hearing transcript at 10.  The record shows that the Veteran has been granted multiple clothing allowances in the past, and he should submit a standard claim form for such benefit again, if he so desires.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In the February 2013 rating decision, the RO reduced (from 20 percent to 10 percent) the disability rating for right knee, status post ganglion cyst excision with patellar tendon contracture, effective September 17, 2012.  In September 2013, the Veteran disagreed with such reduction.  To date, no statement of the case (SOC) has been furnished regarding the reduction issue.  The disability was again addressed in an August 2014 rating decision whereby the rating was increased back to 20 percent effective April 8, 2014.  However, the issuance of an SOC is required regarding this issue given the rating remained at 10 percent from September 17, 2012, through April 7, 2014.  The Board has jurisdiction solely to remand the reduction issue for such an action.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Regarding the hernia issue, the Veteran indicated at the August 2014 Board hearing that he seeks treatment from a private doctor.  See hearing transcript at 5.  Additionally, in December 2014, the Veteran submitted a form for general release of medical provider information from Lim Orthopedics, Holy Mother of Perpetual Help Hospital, and James Gordon Memorial Hospital, all of which are located in the Philippines.  The record shows that, later that month, the medical request for such records was rejected because foreign providers were listed.  Thus, because such records do not appear to be currently associated with the claims file, they should be obtained on remand as they may be pertinent to the instant appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Furthermore, the Board finds that that another VA examination is warranted in order to address the Veteran's contentions pertaining to his hernia residuals, to include consideration of the Veteran's contentions at the Board hearings that such disability results in pain and limitation of motion, and consideration of any additional records obtained as a result of this remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Turning to the TDIU and combined rating issues, such issues are inextricably intertwined with the issues discussed above and must also be remanded for further development.  The Board notes that, in an April 2015 rating decision, the RO denied entitlement to a TDIU.  However, the Board finds that the record raises a claim for a TDIU as part and parcel of the increased rating claim involving the hernia residuals.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  Thus, the Board has jurisdiction over the issue.

The Veteran is currently service connected for the following disabilities: limitation of extension of right knee due to status post ganglion cyst excision; limitation of flexion of right knee, status post ganglion cyst excision with contracture, patellar tendon; tinea versicolor; tinnitus; scars, status post left inguinal herniorrhaphy and status post ganglion cyst excision; and status post left inguinal herniorrhaphy.  As such, the Board finds it necessary to remand the claim for a "combined effects" medical opinion that takes into account the current severity of the Veteran's service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

In light of the remand, updated VA records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Prepare an SOC addressing the issue of the propriety of the reduction from a 20 percent to a 10 percent disability rating for right knee, status post ganglion cyst excision with patellar tendon contracture, effective September 17, 2012.  This action is required unless the matter is resolved by granting the benefit sought by the Veteran or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board.

2.  Obtain any updated VA treatment records.

3.  Obtain any relevant private treatment records, to include the records specifically identified by the Veteran (Lim Orthopedics, Holy Mother of Perpetual Help Hospital, and James Gordon Memorial Hospital).

4.  After the above requested records, if any, have been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his hernia residuals, including scars.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

5.  Forward the Veteran's claims file to a VA physician or a vocational specialist to obtain an opinion commenting on the effects of the combination of the Veteran's service-connected disabilities on his ability to secure or follow gainful employment.

The Veteran is currently service connected for the following disabilities: limitation of extension of right knee due to status post ganglion cyst excision; limitation of flexion of right knee, status post ganglion cyst excision with contracture, patellar tendon; tinea versicolor; tinnitus; scars, status post left inguinal herniorrhaphy and status post ganglion cyst excision; and status post left inguinal herniorrhaphy.

The examiner should provide an opinion by commenting on the "combined effects" of the Veteran's service-connected disabilities on his ability to secure or follow gainful occupation.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

6.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal.  If the benefits sought on appeal remain denied, furnish the Veteran with a supplemental statement of the case and give him a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




			
    	    MARK D. HINDIN		       	       STEVEN D. REISS
               Veterans Law Judge                                     Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals




		
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

